Citation Nr: 1223569	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  08-39 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for a respiratory disability.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Navy from January 1964 to January 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Montgomery, Alabama, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

On his December 2008 VA Form 9, the Veteran withdrew his request for a Travel Board hearing.  See 38 C.F.R. § 20.704(e) (2011).

The Veteran did not file a substantive appeal with regard to the issue of entitlement to service connection for sleep apnea.  He excluded this issue from the VA Form 9 that he filed in December 2008.  See 38 C.F.R. § 20.302(b) (2011).  However, as the RO continued the appeal on this issue in an October 2011 supplemental statement of the case, the Board will assume jurisdiction over that claim.  Percy v. Shinseki, 23 Vet. App. 37, 44-46 (2009).

The issues have been characterized as indicated on the title page to comport with the evidence of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran served in Vietnam and is therefore presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).

The record reflects that the Veteran has worked in the medical field as a physician assistant in service and as a cardiopulmonary technologist in the years following service.

Skin Disability

The Veteran contends that he has a skin disability as a result of exposure to herbicides in Vietnam or as secondary to his service-connected prostate cancer (with residuals of urine leakage).

The Veteran's service treatment records do not contain any complaints, findings, or treatment of a skin disability.

Nearly 40 years after his service discharge, a June 2006 VA treatment record documented the Veteran's complaint of periodic generalized skin rashes.  On the same date in June 2006, another VA treatment record documented the Veteran's report of a rash that occurs on his back (which he calls "jungle rot") that he claims to have had since he returned from Vietnam.  He stated that he uses over-the-counter anti-fungal medicines for this condition which work fairly well for him.  The examining physician noted that the Veteran has this rash primarily on the buttocks now and that it is just a small amount of scaliness with some hyperpigmentation, likely fungal in source.

During a July 2006 VA Agent Orange Registry examination, the Veteran complained of a skin rash occasionally.

During a September 2008 VA PTSD examination, the Veteran reported that while working as a physician assistant in service, he treated Vietnamese villagers for conditions such as skin diseases.

At the time of a November 2010 VA genitourinary examination, the Veteran's current medications included clotrimazole/dipropionate cream applied topically twice daily for urinary leakage and irritation.  No specific skin disability was complained of or identified at this examination.

The record does not contain any opinions as to whether there is a relationship between the Veteran's current skin disability and any incident of his military service or his service-connected prostate cancer (with residuals of urine leakage).

The Veteran is to be scheduled for a VA skin examination to obtain the requested opinions with adequate supporting rationale.

Updated VA treatment records are to be obtained.

Respiratory Disability

The Veteran contends that he has a respiratory disability as a result of exposure to herbicides in Vietnam or as secondary to his service-connected coronary artery disease.

The Veteran's service treatment records do not contain any complaints, findings, or treatment of a respiratory disability.

Approximately 35 years after his service discharge, private treatment records in February 2003 documented the Veteran's diagnosis of and treatment for asthma.

A June 2006 VA treatment record noted that the Veteran's asthma was doing well.

During a July 2006 VA Agent Orange Registry examination, the Veteran reported that he had had bronchitis the previous month and that a pulmonologist had diagnosed him as having asthmatic bronchitis, which he gets two to four times per year.

During a September 2008 VA PTSD examination, the Veteran reported that he suffers with asthma.

A November 2010 private treatment record documented the Veteran's complaints of a cough over the past several months.

As of October 2011, the Veteran's current VA medical problem list includes asthma.

The record does not contain any opinions as to whether there is a relationship between the Veteran's current respiratory disability and any incident of his military service or his service-connected coronary artery disease.

The Veteran is to be scheduled for a VA respiratory examination to obtain the requested opinions with adequate supporting rationale.

Updated VA treatment records are to be obtained.

Sleep Apnea

The Veteran contends that he has sleep apnea as a result of exposure to herbicides in Vietnam or as secondary to his service-connected coronary artery disease.

The Veteran's service treatment records do not contain any complaints, findings, or treatment of sleep apnea.

During a September 2008 VA PTSD examination, the Veteran reported that he does snore but that he had not mentioned this to any of his treating providers.

A February 2009 VA treatment record noted that apnea had been observed by the Veteran's wife.  The Veteran declined a sleep study at that time due to cost.

The record does not contain any opinions as to whether there is a relationship between the Veteran's claimed sleep apnea and any incident of his military service or his service-connected coronary artery disease.

The Veteran is to be scheduled for a VA respiratory examination to obtain the requested opinions with adequate supporting rationale.

Updated VA treatment records are to be obtained.

Accordingly, the case is REMANDED for the following:

1.  Obtain updated treatment records from the VA Medical Center in Biloxi, Mississippi, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

2.  Schedule the Veteran for a VA skin examination to determine the current nature and likely etiology of the claimed skin disability.

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) is to be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in the Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.

Based on the examination and review of the record, the examiner is to address the following:

(a)  For each pertinent disorder that is diagnosed, is it at least as likely as not (a 50 percent or greater probability) that such disorder is related to any incident of the Veteran's military service.  The examiner is to specifically consider and address the Veteran's exposure to herbicides in service and any allegations of continuity of symptomatology since service.

(b)  If the examiner determines that any diagnosed skin disability was not incurred in service, the examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed skin disorder was caused or aggravated by the Veteran's service-connected prostate cancer (with residuals of urine leakage).

The examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician is to indicate, to the extent possible, the approximate level of skin disability present (i.e., a baseline) before the onset of the aggravation.

A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner is to state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Schedule the Veteran for a VA respiratory examination to determine the current nature and likely etiology of the claimed respiratory disability and sleep apnea.

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) is to be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in the Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.

Based on the examination and review of the record, the examiner is to address the following:

(a)  For each pertinent disorder that is diagnosed, is it at least as likely as not (a 50 percent or greater probability) that such disorder is related to any incident of the Veteran's military service.  The examiner is to specifically consider and address the Veteran's exposure to herbicides in service and any allegations of continuity of symptomatology since service.

(b)  If the examiner determines that any diagnosed respiratory disability or sleep apnea was not incurred in service, the examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed respiratory disorder or sleep apnea was caused or aggravated by the Veteran's service-connected coronary artery disease.

The examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician is to indicate, to the extent possible, the approximate level of respiratory disability or sleep apnea present (i.e., a baseline) before the onset of the aggravation.

A complete rationale for all opinions must be provided.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner is to state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

